Citation Nr: 0501973	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had verified active service from March 1963 to 
March 1967, December 1974 to July 1978, October 1989 to May 
1990, March to July 1991, April to September 1993, October 
1993 to April 1994, and from December 1996 to May 1997, plus 
various periods of active duty for training.  

This appeal to the Board of Veterans Appeals (Board) arises 
from January 2000 rating actions that denied service 
connection for multiple myeloma.  A Notice of Disagreement 
was received in April 2000, and a Statement of the Case (SOC) 
was issued in July 2000.  A Substantive Appeal was received 
in July 2001.  A Supplemental SOC (SSOC) was issued in 
November 2002.

In August 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.  A SSOC was issued subsequently that 
month.

An April 2004 VA Contact Report indicates that the veteran 
withdrew his claims for service connection for multiple 
myeloma based on the theory that it was either a result of 
exposure to Agent Orange, or a chronic disability resulting 
from an undiagnosed illness associated with the Persian Gulf 
War.  The veteran continues his appeal for service connection 
for multiple myeloma on a direct service-incurrence and 
presumptive basis.  A SSOC was issued subsequently in April 
2004, reflecting the RO's continued denial of service 
connection. 

In July 2004, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record.

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim for service connection for multiple myeloma on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  This 
should specifically include obtaining all records of the 
veteran's treatment for multiple myeloma by Nassar F. Khan, 
M.D., and Ashraf Z. Badros, M.D., Virginia Hematology & 
Oncology Associates, 4001 Fair Ridge Drive, Suite 205, 
Fairfax, Virginia 22033, and at the University of Maryland 
Greenebaum Cancer Center.

The Board also finds that specific additional development of 
the claim on appeal is warranted.

During the July 2004 Board hearing, the veteran testified 
that he had additional active military service through July 
2000, which is beyond the last period of military service 
from December 1996 to May 1997 that has been verified by the 
service department.  Since additional verified military 
service beyond May 1997 could entitle the veteran to service 
connection for multiple myeloma determined to have had its 
onset therein or within an applicable post-service 
presumptive period (see 38 C.F.R. §§ 3.307 and 3.309 
(2004)) , the Board finds that the RO should attempt to 
verify such additional claimed military service with all 
appropriate components of the service department and the 
National Personnel Records Center (NPRC). 

During the July 2004 Board hearing, the veteran's 
representative requested that this case be referred for a VA 
medical opinion as to the date of onset of his multiple 
myeloma.  The current evidence of record indicates the 
possible onset of the veteran's multiple myeloma in 1999.  As 
the evidentiary development requested above may result in 
verification of additional military service of the veteran 
beyond May 1997, a medical determination as to the date of 
onset of the multiple myeloma is important in resolving the 
question of entitlement to service connection in this case, 
inasmuch as sufficient additional qualified active military 
service may place the onset of multiple myeloma either in 
service or within the first post-service year.  The Board 
thus finds that equitable adjudication of the claim on appeal 
requires that the veteran undergo a VA oncology examination 
to obtain medical opinion needed to resolve the claim on 
appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo a VA 
oncology examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See  38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC and 
all appropriate components of the service 
department to attempt to verify any 
active military service of the veteran 
from May 1997 through July 2000.  All 
responses/records received should be 
associated with the claims file.

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claim for service connection 
for multiple myeloma on a direct service-
incurrence and presumptive basis.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should 
specifically request the veteran's 
authorization to enable the VA to obtain 
all medical records of his treatment and 
evaluation for multiple myeloma by Nassar 
F. Khan, M.D., and Ashraf Z. Badros, 
M.D., Virginia Hematology & Oncology 
Associates, 4001 Fair Ridge Drive, Suite 
205, Fairfax, Virginia 22033, and at the 
University of Maryland Greenebaum Cancer 
Center.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a  VA examination by an oncologist to 
determine the date of onset of his 
multiple myeloma.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examiner should render opinions, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's multiple 
myeloma (a) had its onset during his 
military service; (b) or to a compensable 
degree within one year of separation from 
service; (c) or is otherwise medically 
related to service.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice of the date 
and time of the examination sent to him 
by the VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


